Citation Nr: 0205963	
Decision Date: 06/06/02    Archive Date: 06/13/02

DOCKET NO.  94-17 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to an increased rating for postoperative 
residuals of a right knee 
disability, rated as 20 percent disabling.

2. Entitlement to an initial rating for osteoarthritis of the 
right knee beyond 10 
percent, from March 1995.  

3. Entitlement to an increased rating for a right foot 
disability, rated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to October 
1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from July 1994 and January 2000 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in St. Louis, Missouri (RO).  The January 2000 rating 
decision granted a separate rating for osteoarthritis of the 
right knee and assigned initial rating of 10 percent.  

In December 1999, the Board remanded the case to the RO for 
additional development. The RO performed the additional 
development and furnished the veteran with a supplemental 
statement of the case (SSOC) in January 2001.


FINDINGS OF FACT

1. The veteran has been notified of the evidence needed to 
substantiate his claims,
and all relevant evidence necessary for to decide this appeal 
has been obtained.

2. Current manifestations of the veteran's service-connected 
postoperative 
residuals of the right knee include significant lateral 
subluxation with documentation that the patella sits 
laterally on the lateral femoral condyle.  The manifestations 
result in severe impairment.  

3. During the course of the appeal period, the veteran's 
service-connected
osteoarthritis right knee has been manifested by moderate 
degeneration of the medial joint compartment with prominent 
osteophytic spurring, some patellofemoral crepitus on motion, 
chronic right knee pain with swelling, aching and stiffness 
in the knee, difficulty with prolonged standing or walking.  
Motion has been reported as full in June 1993, and in May 
1995, and was documented as from 0 to 140 degrees in March 
1994; from 10 to 110 degrees in March 1995; from 0 to 125 
degrees in May 1996; and from 5 to 125 degrees in June 2000.  

4. Current manifestations of the veteran's service-connected 
right foot disability 
include complaints of severe pain every morning, with 
findings of diffuse tenderness.  Range of motion was from 5 
degrees of eversion to 10 degrees of inversion involving the 
dorsiflexion, plantar flexion and subtalar motion of the 
ankle; non-union of a 5th metatarsal base avulsion fracture 
and; some clawing of the 2nd through the 5th toes.
  

CONCLUSIONS OF LAW

1. The criteria for a rating of 30 percent for postoperative 
residuals of the 
right knee have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§  4.1-4.14, 4.40-
4.46, 4.71a, Diagnostic Code 5257 (2001); 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified at 
38 C.F.R.            § 3.159).

2. The criteria for an initial rating of 20 percent for 
osteoarthritis of the right knee
from March 1995 have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§  4.1-4.14, 
4.40-4.46, 4.71a, Diagnostic Codes 5003-5262 (2001); 66 Fed. 
Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

3. The criteria for a rating of 20 percent for a right foot 
disability have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§  4.1-4.14, 4.20, 4.40-4.46, 4.71a, 
Diagnostic Codes 5284-5278 (2001); 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 
3.159).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall notify the claimant of any information and 
evidence needed to substantiate and complete a claim and 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for a 
benefit under a law administered by VA.  See 38 U.S.C.A. §§ 
5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-32 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159).  The 
Board finds that, although the VCAA was enacted during the 
pendency of this appeal and was not explicitly considered by 
the RO, there is no prejudice to the veteran in proceeding 
with this appeal, as the requirements under the new laws and 
regulations have been met.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (when the Board addresses a matter not 
addressed by the RO, the Board must provide an adequate 
statement of the reasons and bases as to why there is no 
prejudice to the veteran).

VA has a duty under the VCAA to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim.  The Board finds that the July 1994 rating decision, 
September 1994 statement of the case, August 1995 hearing 
officer decision, and the April 1996, June 1999 and January 
2001 SSOC specifically satisfy the requirement of 38 U.S.C.A. 
§ 5103 of the new statute in that they clearly notify the 
veteran of the evidence and criteria necessary to 
substantiate his claims.  Under these circumstances, the 
Board finds that the notification requirement of the VCAA has 
been satisfied.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  The Board 
notes that the claims file contains all relevant records, 
including the veteran's service medical records, private 
medical records, and VA treatment and examination records.  
The veteran was notified of the evidence needed to 
substantiate his claim and did not indicate that he wished to 
send in more evidence or reference any unobtained evidence 
that might aid his claim.  The veteran was also provided VA 
examinations in March 1994, March 1995, May 2000, and June 
2000 related to this claim.  As such, the Board finds that VA 
has done everything reasonably possible to assist the 
veteran, and that no further action is necessary to meet the 
requirements of the VCAA and the applicable regulatory 
changes published to implement that statute.  Accordingly, 
the Board concludes that the veteran's appeal is ready for 
disposition.

Disability ratings are determined by comparing a veteran's 
present symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities, which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2001).  Individual disabilities are assigned 
separate Diagnostic Codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
ratings are potentially applicable, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Moreover, since the appeal involving the osteoarthritis of 
the right knee arises from an initial rating decision which 
established service connection and assigned the initial 
disability rating, VA must assess the level of disability 
from the date of initial application for service connection 
and determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim; a process known as "staged 
rating."  See Fenderson v. West, 12 Vet. App. 119 (1999); 
see also 38 C.F.R. § 4.2 (ratings to be assigned "in the 
light of the whole recorded history").  This obligation was 
satisfied by the various examinations and treatment reports 
described below, and the Board is satisfied that all relevant 
facts have been properly and sufficiently developed.


I.  Right Knee Disability

The record shows that, in an October 1970 rating decision, 
the RO granted the veteran service connection for a right 
knee disability, and assigned a 10 percent rating under 
Diagnostic Code 5257, effective from October 1970.  In an 
October 1985 rating decision, the RO increased the veteran's 
rating to 20 percent, effective October 1985.  In February 
1994, the veteran initiated his claim for an increased 
rating.  The RO denied the claim for increased rating in a 
July 1994 rating decision.  The veteran disagreed with that 
decision and initiated this appeal.  In January 2000, the RO 
assigned a separate 10 percent rating for osteoarthritis of 
the right knee under 5003-5260, effective from March 1995.

Service medical records show that in April 1968 in South 
Vietnam, the veteran hit a land mine and sustained severe 
injuries, including a shrapnel injury to the right knee.  
Private medical treatment records from Ronald O. Schwab, 
M.D., dated from May 1985 through September 1995, indicated 
that in 1985 the veteran had an arthroscopy performed on his 
right knee, along with patellar shaving and lateral 
retinacula release.  

At a June 1993 private medical examination performed by Dr. 
Schwab, the veteran stated that, prior to the examination, he 
sustained a direct blow to the anterior aspect of the right 
patellar while playing catch with his son.  The veteran also 
reported that following this incident, he was walking and had 
an episode were the knee gave way and hyperflexed on him, 
resulting in increased swelling and pain to the front part of 
the knee with ecchymosis.  Examination revealed prominence 
over the superior pole of the right patella and mild 
swelling.  The veteran had full active extension of the right 
knee and no knee joint effusion noted.  X-rays revealed a 
moderate degree of arthritic involvement of the knee joint, 
mild lateral tilting of the patella, moderate severe 
osteophytic spurring of the patellofemoral joint, and an 
avulsion type injury with 3-4 mm. displacement of the 
superior pole of the patella.  The diagnosis was probable 
avulsions fracture of the superior aspect of the patella and 
partial disruption of the extensor mechanism.

VA examination report in March 1994 indicated that the 
veteran complained of an inability to squat and difficulty 
going up and down stairs.  He wore a brace with medial and 
lateral support and reported that he experienced locking.  He 
was able to freely ambulate with some discomfort and with 
help of nonsteroid drugs.  Examination revealed minimal 
swelling.  Patellar tracking showed lateral subluxation of 
the patella with extensor mechanism malalignment and tilting 
of the patella and crepitation on range of motion with 
positive grinding test.  Range of motion was from 0 to 140 
degrees.  X-rays showed decreased joint space with spurs in 
all three compartments.  The diagnosis was tricompartment 
degenerative arthritis and continued extensor mechanism 
malalignment with lateral tracking and patella tilt.

A statement in February 1995 by Dr. Schwab noted that at that 
point in time, the veteran was diagnosed as having right knee 
patellofemoral arthritis and early degenerative joint disease 
(DJD) involving the medial compartment of the right knee.  

At the regional hearing in February 1995, the veteran stated 
that he was prescribed medications by Dr. Schwab to alleviate 
the pain in his right knee.  

VA examination in March 1995 noted that the veteran 
complained that his right knee ached all the time and he wore 
a brace when ambulating.  Examination revealed range of 
motion was from 10 to 110 degrees, and marked lateral 
subluxation of the right patella with crepitance with range 
of motion.  There was no obvious swelling, and the knee was 
stable to varus testing and valgus testing.  The veteran had 
joint line tenderness medially and laterally.  X-rays 
indicated loose bodies posteriorly in the knee with marked 
spurring of the eminences and margin osteophytes as well as 
marked exostosis of the patella and lateral patella 
subluxation.  The diagnosis was right knee patella 
instability and DJD.  

Private medical record from Dr. Schwab dated in May 1995 
noted that the veteran complained of right knee pain with 
patellofemoral symptoms.  He complained of aching and 
stiffness in the knee and difficulty with prolonged standing 
or walking, particularly on uneven terrain.  Examination 
showed full range of motion, some patellofemoral crepitus, no 
knee joint effusion, slight lateral tracking of the patella, 
and no instability of the patella.  X-rays revealed 
moderately advanced patellofemoral arthritis with mild 
lateral subluxation of the right patella and mild 
degenerative changes of the joint space, with otherwise fair 
maintenance of the joint space.  The diagnosis was 
patellofemoral arthritis of the right knee.

Private treatment records from Dr. Schwab from September 1995 
through May 1996 showed that the veteran continued to have 
moderate patella femoral joint symptoms of the right knee.  
Recurrent knee joint effusion was reported.  No locking, 
catching or buckling was noted.  Full extension and flexion 
of the knee was to approximately 125 degrees.  The diagnosis 
in March 1996 was mild lateral subluxation of the patella on 
a chronic basis, status post lateral release and early DJD of 
the right knee.

VA treatment record in April 1996 noted that examination of 
the knee showed a very lateral subluxed patella sitting on 
almost the side of his femur.  It was almost subluxed out of 
the notch of the distal end of his femur.

A June 1996 statement from a VA physician indicated that, in 
his opinion, the veteran had a significantly advanced 
arthritic right knee.  VA medical record from May 1997 showed 
that the veteran was examined by the same VA physician, who, 
upon examination of the veteran, found that the veteran's 
patella sat laterally on the lateral femoral condyle.  X-rays 
revealed bone on bone on the lateral femoral condyle.       

Private treatment records from Dr. Schwab in September 1997 
noted that there remained an appearance of lateral 
subluxation of the right patella within the patellofemoral 
groove of the right knee.  Crepitus on motion and mild knee 
joint effusion was noted.  The diagnosis was DJD of the 
patellofemoral joint of the right knee.  In October 1998, Dr. 
Schwab diagnosed the veteran as having advanced DJD of the 
right knee.

VA treatment record in May 2000 showed that the veteran had a 
painful arthritic right knee.  Examination revealed that the 
joint space was still fairly well maintained.  There appeared 
to be an osteochondral loose body, medial posterior that was 
well trapped posteriorly.  The treatment plan was for 
nonsteroidal medication to be taken when necessary.  

VA examination in June 2000 noted that the veteran complained 
that the pain in his knee was an 8 out of 10 on a regular 
basis.  He reported that he had participated in several forms 
of physical therapy, but still complained of a significant 
amount of pain.  Examination of the right knee revealed range 
of motion was from 5 degrees extension to 125 degrees, active 
and passive.  The patella was significantly subluxed 
laterally.  There was decreased mobility of the patella and 
mild effusion.  There was medial and lateral joint line 
tenderness, and there were prominent osteophytes over the 
medial articular surface.  The knee was stable to AP and 
varus/valgus stress at 0, 30, and 90 degrees of flexion.  X-
rays showed moderate degeneration of the medial joint 
compartment with prominent osteophytic spurring.  The 
examiner noted that the veteran did have significant symptoms 
in his knee, which required multiple medications for relief.  
The veteran had exhausted all of the conservative options for 
his knee.  The diagnosis was moderate right knee arthritis 
with severe patellofemoral mal-tracking and lateral 
subluxation and severe patellofemoral joint degeneration.

VA treatment records from January 2001 and June 2001 showed 
that the veteran continued to complain of right knee pain.  
The January 2001 record noted palpation over his right knee.  
The June 2001 record indicated that a sacroiliac joint 
injection was performed on the right knee.  The veteran 
tolerated the procedure well.  The results were not 
referenced.          

As noted above, the veteran was assigned two separated rating 
for his right knee disabilities.  The Board will first review 
the increased rating claim for the veteran's  
postoperative residuals of a right knee disability, rated as 
20 percent disabling under Diagnostic Code 5257.  Under 
38 C.F.R. § 4.71a, Diagnostic Code 5257 provides that, for 
impairment of the knee when there is a recurrent subluxation 
or lateral instability, a 10 percent rating is warranted 
where the disability is slight, a 20 percent rating is 
warranted where the disability is moderate, and a 30 percent 
(maximum) rating is warranted where the disability is severe.  
38 C.F.R. § 4.71a.

Upon review of the right knee disability under Diagnostic 
Code 5257, the evidence demonstrates that the veteran has 
severe lateral subluxation of the right patella.  In 
particular, VA treatment record in April 1996 reported that 
the veteran's knee showed a very lateral subluxed patella 
sitting on almost the side of his femur.  In the examiner's 
opinion, the patella was almost subluxed out of the notch of 
the distal end of his femur.  In June 1996, the same examiner 
indicated in a statement that examination revealed the 
veteran's patella sat laterally on the lateral femoral 
condyle.  

Most recently, VA examination in June 2000 reflected that the 
patella was significantly subluxed laterally.  The examiner 
diagnosed the veteran as having severe right patellofemoral 
mal-tracking and lateral subluxation.  Based upon the 
foregoing observations, the Board finds that a 30 percent 
rating under Diagnostic Code 5257 for service-connected 
postoperative residuals of a right knee disability is 
warranted, reflecting severe impairment.  This is the highest 
rating available under this Diagnostic Code.  38 C.F.R. §§ 
3.102, 4.1-4.14, 4.71a, Diagnostic Code 5257.  As for other 
codes, the Board notes that as there is no evidence of knee 
ankylosis, or nonunion of the tibia and fibula, and a higher 
rating is not warranted under any other Diagnostic Code.  See 
Diagnostic Codes 5256, 5262. 

In rating the veteran's service-connected osteoarthritis of 
the right knee, the governing regulations provide that 
symptomatology associated with service-connected 
postoperative residuals of a right knee disability (rated as 
analogous to recurrent subluxation or lateral instability), 
and symptomatology attributable to arthritis of the right 
knee, including painful motion, weakness, and fatigue, must 
be considered under only one set of rating criteria.  VA 
disability compensation regulations provide that the rating 
of the same disability under various diagnoses is to be 
avoided.  38 C.F.R. § 4.14.

Diagnostic Code 5003 provides that degenerative arthritis 
established by X- ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  However, when the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.

Under Diagnostic Code 5260, limitation of flexion of the leg 
to 45 degrees is rated as 10 percent disabling, limitation of 
flexion of the leg to 30 degrees is rated as 20 percent 
disabling and 15 degrees is rated as 30 percent disabling.  
38 C.F.R. § 4.71a.  Under Diagnostic Code 5261, limitation of 
extension of the leg to 10 degrees is rated as 10 percent 
disabling, limitation of extension to 15 degrees is rated as 
20 percent disabling, and 20 degrees is rated as 30 percent 
disabling.  38 C.F.R. § 4.71a.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to absence of part, or 
all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.

Regarding the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly and; (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station,
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  See DeLuca v. Brown, 8 
Vet. App. 202, 204-07 (1996); 38 C.F.R. §§ 4.40, 4.45 (2001).

Upon review of the evidence, the Board finds that since the 
veteran's flexion was never limited to 30 degrees during the 
entire claims period, he is not entitled to a higher rating 
than 10 percent under Diagnostic Code 5260.  Similarly, as 
the veteran's limitation of extension was never limited to 15 
degrees during the entire claims period, he is not entitled 
to a higher rating than 10 percent under Diagnostic Code 
5261. 
 
However, considering the factors indicated by 38 C.F.R. §§ 
4.40, 4.45, and DeLuca, 8 Vet. App. 202, the evidence 
demonstrates some patellofemoral crepitus on motion, chronic 
right knee pain with swelling, aching and stiffness in the 
knee, and difficulty with prolonged standing or walking 
throughout the claims period.  Therefore, the Board finds 
that the schedular criteria for a 20 percent rating for 
degenerative arthritis of the right knee have been met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003-5260.  The findings are consistent with 
the veteran's history of complaints of right knee pain and 
swelling, which produce some loss of motion.  

Nevertheless, the evidence does not show that the veteran is 
entitled to a rating in excess of 20 percent during any time 
of the claims period as the veteran's symptomatology does not 
more nearly approximate as severe a disability as 
contemplated by analogy to him having leg flexion limited to 
15 degrees or extension limited to 20 degrees.  In fact, the 
limitation of motion of the right knee is no more than 10 
percent under Diagnostic Code 5261, that is, extension to 10 
degrees, as noted in March 1995 .  Therefore, the Board finds 
that a rating of 20 percent, to more closely approximate the 
manifestations of the veteran's disability when considering 
pain and functional impairment, but not more, is for 
application for the right knee (a major joint) for the entire 
appeal period.  38 C.F.R. § 4.71a, Diagnostic Code 5003.     

II.  Right Foot Disability

The record shows that, in an October 1985 rating decision, 
the RO granted the veteran service connection for a right 
foot disability, and assigned a noncompensable rating under 
Diagnostic Code 5284.  In February 1994, the veteran 
initiated his claim for an increased rating.  The RO denied 
the claim in a July 1994 rating decision.  The veteran 
disagreed with that decision and initiated this appeal.  In 
January 2001, the RO assigned a 10 percent rating for the 
veteran's right foot disability under Diagnostic Code 5284-
5278, effective from February 1994.

VA examination report in March 1994 indicated that the 
veteran complained of generalized right foot pain for four to 
five years.  He wore arch supports, which did help.  
Examination revealed that the veteran did not have much 
medial arch, but he was fine when standing on tiptoes.  No 
deformity was noted.  Gait was pain free on the right, and no 
secondary skin or vascular changes were referenced.  The 
diagnosis was right pes planus, improved with arch support.

VA examination report in March 1995 indicated that the 
veteran complained of pain since the knee disarticulation 
prosthesis wear.  He wore a custom molded orthotic, which 
controlled his symptoms.  Examination demonstrated no foot 
calluses.  The veteran had a long, normal appearing arch and 
no foot malalignment.  The diagnosis was stable right foot 
arch condition.  VA treatment record in April 1996 indicated 
that the veteran had a pronated right foot.  According to the 
examiner, the veteran wore an inlay in his shoe that was 
needed to relieve a painful foot.  

In the February 1995 regional hearing, the veteran stated 
that he has had a number of problems with pronation and his 
fallen arches.  He further stated that he wore the full arch 
support with lateral build up in all of his shoes to prevent 
pronating.  In a statement dated June 2000, David Ruthsatz, 
C.O., indicated that the veteran had been a patient of Hanger 
Prosthetics and Orthotics, Inc. for approximately 18 years 
and a patient of his for the past 10 years due to excessive 
weight bearing and usage of his sound limb with an AK 
prosthetic side involved.  At that time, the veteran was 
wearing a full, total contact insert that was offloading the 
arch through a strong arch and also a lateral wedge to help 
him rollover to the great toe for push off.  According to 
David Ruthsatz, despite wearing this devise, the veteran was 
still in pain.  He anticipated the veteran needing some type 
of orthotic devise for a long time and further stated that, 
in watching his gait, one can see that, without the devise, 
the veteran's balance of his foot was compromised.

VA examination in June 2000 indicated that the veteran 
complained of severe right foot pain every morning.  The 
veteran stated that he had been diagnosed previously with 
plantar fasciitis.  He wore a custom-made insert with a semi-
rigid backing and a medial arch support.  He also complained 
of increased clawing of the toes.  Examination revealed 
diffuse foot tenderness, especially in the talonavicular 
area, the plantar heel, and the base of the 5th metatarsal.  
There was supple motion in the ankle and subtalar joint.  
Dorsiflexion, plantar flexion and subtalar motion was from 5 
degrees of eversion to 10 degrees of inversion.  There was 
some clawing of the 2nd through 5th toes.  X-rays of the right 
foot showed what appeared to be a non-union of a 5th 
metatarsal base avulsion fracture.  The examiner opined that 
this fracture was likely to be the result of a chronic stress 
injury.  The diagnosis was chronic midfoot strain with the 
base of the 5th metatarsal; chronic stress fracture and; 
plantar fasciitis.

When a veteran has been diagnosed as having a specific 
condition and the diagnosed condition is not listed in the 
Schedule for Rating Disabilities, the diagnosed condition 
will be rated by analogy to a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous. 38 C.F.R. § 4.20.  In this case, the RO determined 
that the veteran's disability is analogous to a foot injury 
under Diagnostic Codes 5278-5284.  Under Diagnostic Code 
5284, for moderate foot disabilities, a 10 percent rating is 
assigned.  Moderately severe foot disabilities warrant 
assignment of a 20 percent rating, and for severe foot 
disabilities, a 30 percent disability rating is contemplated.  
Under Diagnostic Code 5284, a 30 percent rating is the 
highest rating available.  However, a note to Diagnostic Code 
5284 states that in situations in which there is actual loss 
of use of the foot, such condition is to be rated as 40 
percent disabling.  Id.

Based on the evidence from the June 2000 VA examination, 
specifically the limitation of motion involving dorsiflexion, 
plantar flexion and subtalar motion of the ankle, the clawing 
of the 2nd through 5th toes, the X-rays showing non-union of 
the 5th metatarsal base avulsion fracture, and the fact that 
the veteran has chronic symptomatic complaints of instability 
requiring inlay shoe support, the Board concludes that it is 
unclear that a 10 percent rating under Diagnostic Code 5284, 
for moderate symptomatology, encompasses all aspects of the 
severity of the veteran's right foot disability, as well as 
consideration of pain.  38 C.F.R. §§ 4.40 and 4.45; see 
DeLuca, 8 Vet. App. at 206.  Resolving reasonable doubt in 
the veteran's favor, the Board finds that the veteran's 
symptoms more nearly approximate the criteria for a 20 
percent rating under Diagnostic Code 5284.  38 C.F.R. § 4.7.

However, the criteria for a rating in excess of 20 percent 
are not met as the veteran's right foot does not more nearly 
approximate a severe disability as contemplated by analogy to 
Diagnostic Code 5284.  Examination revealed supple motion in 
the ankle and the subtalar joint and, although the veteran 
requires the use of inlay supports in all of his shoes as an 
assistive device, the evidence does not establish that the 
veteran has severe limitation of use of the right foot when 
wearing these supports.  Further, the veteran does not have 
clawing of all of his toes of the foot to warrant a 30 
percent rating under Diagnostic Code 5278.  The veteran 
clearly has not lost the use of his foot, and therefore, a 40 
percent rating is not warranted.

As for other Diagnostic Codes, the Board notes that there is 
no evidence of severe malunion or nonunion of the tarsal or 
metatarsal bones, ankylosis of the ankle, or flatfoot.  Thus, 
a higher rating is not warranted under any other Diagnostic 
Code.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5276, 
5283.


III.  Conclusion

In summary, the Board finds that the criteria for a rating of 
30 percent for postoperative residuals of the right knee have 
been met, the criteria for a rating of  20 percent for 
osteoarthritis of the right knee have been met, and the 
criteria for a rating of 20 percent for a right foot 
disability have been met. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered, 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  There is no evidence in the record 
that the veteran's disabilities, alone, have necessitated 
frequent periods of hospitalization so as to render 
impractical the application of the regular rating schedule 
standards.  Stated differently, there is no evidence of 
record demonstrating that the schedular criteria are 
inadequate to rate the veteran's disabilities in this case.  
In the absence of such factors, the Board finds that criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 



ORDER

1. An increased rating for to 30 percent for postoperative 
residuals of the right
 knee, is granted, subject to controlling regulations 
governing the payment of monetary benefits.   

2. Entitlement to an initial rating of 20 percent for 
osteoarthritis of the right knee
from March 1995 is granted, subject to controlling 
regulations governing the payment of monetary benefits.   

3. An increased rating to 20 percent for a right foot 
disability is granted, subject to
 controlling regulations governing the payment of monetary 
benefits.   




		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

